UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: July 25, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement. On or about July 25, 2007 the Registrant through its CEO Jerry Gruenbaum of Westport, Connecticut USA and its subsidiary Royal Invest Europe B.V., through its Director David Havenaar of Rotterdam, the Netherlands, entered into a binding Contract of Sale with the shareholders of Alfang B.V.of Eindhoven, the Netherlands as Seller to purchaseAlfang B.V. which owns a series of mortgaged commercial properties in the Netherlands for € 3,825,000 (approximately $5,202,000 USD) of which € 2,500,000 in cash and € 1,325,000 to be paid in newly issued stock at $1.20 per share.The properties have a yearly rental income of € 1,345,162.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Registrant will pay any real estate transfer tax and notary transfer expenses. The list of the acquisition are as follows: 1.Parallelweg 29 in Beverwijk 2.Kriuisweg 855, 857, 859 in Hoofddorp 3.Schinkelwaard 20 in Alkmaar 4.Willemstraat 47, 67, 69 in Hengelo 5.Zuidermolenweg 7 in Amsterdam 6.Produktieweg 119 in Wormerveer The specifics of the acquisition are as follows: Parallelweg 29 in Beverwijk SCHEDULE OF LEASES ALFANG B.V. All amounts in Euros Address: Parallelweg 29, Beverwijk Lessee House no. sq.m. office Annual rent sq.m. price park.pl Index date VAT Commencement date Final date Option Notice period Willis B.V. 291st 490 € 68,300.00 139.39 15 1 Sep.2008 no 1 Sep.2007 31 Aug. 2012 5 12 months Meergroep 292nd/3rd 1,495 € 182,374.00 122.00 42 1 Jul. 2008 no 1 Jul. 2007 30 Jun. 2011 1 12 months CJZ - IJmond 29 gr.fl/1st 990 € 126,289.00 127.56 26 15 Mar. 2007 no 15 Mar.2003 14 Mar. 2010 5 12 months Total rental income 2,975 € 376,963.00 83 Particulars: * All leases include the use of the parking places * The lease agreement with Willis has been renewed for a period of 5 years with effect from 1 September 2007. 2 Kriuisweg 855, 857, 859 in Hoofddorp SCHEDULE OF LEASES ALFANG B.V. All amounts in Euros Address: Kruisweg 855, 857, 859 at Hoofddorp Lessee House no. sq.m. office Annual rent sq.m. price park.pl Index date VAT Commencement date Final date Option Notice period Dura Vermeer 855 982 € 63,830.00 65.00 1 Sep.2008 yes 1 Sep.2007 31 Oct.2009 3 months 3 months Dura Vermeer, park.pl. 855 € 40,000.00 50 1 Sep.2008 yes 1 Sep.2007 31 Oct.2009 3 months 3 months Telenor 857 632 € 100,820.00 157.00 20 16 Jun.2007 yes 1 Nov.2002 31 Oct.2007 5 years 12 months Forstech 859 267 € 41,180.00 150.00 8 1 Aug.2007 yes 1 Feb.2003 31 Jan.2008 5 years 12 months Total rental income 899 € 245,830.00 78 Schinkelwaard 20 in Alkmaar SCHEDULE OF LEASES ALFANG B.V. All amounts in Euros Address: Schinkelwaard 20, Alkmaar Lessee House no. sq.m.office Annual rent sq.m. price payment Index date VAT Commencement date Final date Option Notice period C.I.Z. 20 1,745 € 226,850.00 126.4 quarterly 1 Apr.2009 no 1 Apr.2007 1 Apr.2017 5 Employee insurances Dutchtone (antenna) 20 n.a. € 3,445.31 annually 1 Jan.2008 yes 1 Jan.2002 1 Jan. 2012 n.a. KPN Mobile (antenna) 20 n.a. 5,080.21 annually 1 Feb. 2008 yes 1 Feb. 2005 1 Aug 2019 n.a. Vodafone (antenna) 20 n.a. € 5,080.21 annually 1 Jan.2008 yes 1 May 2004 1 May 2019 n.a. Vacancy 3rd floor 20 831 € 98,715.00 Total rental income € 339,170.73 3 Willemstraat 47, 67, 69 in Hengelo SCHEDULE OF LEASES ALFANG B.V. All amounts in Euros Address : Willemstraat 47-69Hengelo Lessee House no. sq.m. office Annual rent sq.m.price park.pl Index date VAT Commencement date Final date Option Notice period Mediant Geestelijke gezondheidszorg 47 - 69 1,560 € 218,810.00 140 22 1 Jan. 2008 no 1 Jan. 2005 31 Dec. 2008 none n.a. Total rental income 1,560 € 218,810.00 Zuidermolenweg 7 in Amsterdam SCHEDULE OF LEASES ALFANG B.V. Address: Zuidermolenweg 7, Amsterdam All amounts in Euros Lessee House no. sq.m. office Annual rent sq.m. price park.pl Index date VAT Commencement date Final date Option Notice period Breek en Weber 7 1,407 € 125,000.00 88.84 8 01 January 2008 yes 01 January 2007 01 January 2017 5 12 months Installatietechniek Total rental income 1.407 € 125,000.00 8 Particulars Lettable area: Warehouse basement approx. 534 sq.m. Workshop ground floor approx. 368 sq.m. Office + filing space gr.fl. approx. 166 sq.m. Office space 1st fl. approx. 339 sq.m. 1,407 sq.m. 4 Produktieweg 119 in Wormerveer SCHEDULE OF LEASES ALFANG B.V. All amounts in Euros Address: Produktieweg 119, Wormerveer Lessee House no. sq.m.office Annual rent sq.m.price payment Index date VAT Commencement date Final date Option Notice period Grafiad 119 310 € 39,388.00 127.00 quarterly 1 Jul.2008 yes 12 May 2004 31 Jan.2014 5 years 1 year Total rental income € 39,388.00 No officer or director of the Registrant and any of its subsidiaries are directly or indirectly affiliated with the Seller nor are they directly or indirectly receiving any of the cash associated with the above transaction. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL INVEST (Registrant) Date: August 15, 2007 By: /s/ JERRY GRUENBAUM Jerry Gruenbaum Chief Executive Officer (Duly Authorized Officer) Date: August 15, 2007 By: /s/ NATHAN LAPKIN Nathan Lapkin Chief Financial Officer and President (Principal Financial and Accounting Officer)
